J-S53018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF Z.E.A.F., A MINOR           IN THE SUPERIOR COURT OF

APPEAL OF: A.W., FATHER                               PENNSYLVANIA



                                                    No. 887 EDA 2017



              Appeal from the Order Entered February 24, 2017
            In the Court of Common Pleas of Philadelphia County
               Family Court at No(s): CP-51-AP-0000147-2017
                               CP-51-DP-0002593-2014

BEFORE: BENDER, P.J.E., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                          FILED AUGUST 25, 2017

      A.W. (“Father”) appeals from the order entered February 24, 2017,

granting the petition of the Department of Human Services (“DHS”) and

terminating his parental rights to his minor daughter, Z.E.A.F. (“Child”). We

affirm.

      The trial court summarized the relevant factual background and

procedural history of this case as follows.

      The Child’s family became known to [DHS] on July 6, 2013[,]
      through a Child Protective Service (“CPS”) report alleging [H.F.
      (“]Mother[”)] tested positive for marijuana when Child’s younger
      sibling was born [i]n July [], 2013. At the time, Father did not
      reside with Mother and Child. In January 2014[,] DHS learned
      that Mother had been evicted from her home.          Thereafter,
      Mother found new housing but was evicted again [in] March [of]
      2014[,] and Mother and Child began residing at the People’s
      Emergency Center (“PEC”). While at PEC, Child’s finger was
      severed as a result of an accident while [s]he was playing
      unattended.
J-S53018-17


      On January 22, 2015, the [trial court] adjudicated the Child
      dependent. At a permanency review hearing held on October
      22, 2015, Mother and Father appeared before [a master] who
      ordered that the Child remain committed. Father was referred to
      the Clinical Evaluation Unit (“CEU”) for an evaluation and three
      random drug screens.       Father was also granted supervised
      weekly visits. On January 13, 2016, CEU completed a [p]rogress
      [r]eport regarding Father stating that he was not compliant with
      his Single Case Plan (“SCP”).

      A permanency review hearing was held on January 21, 2016.
      Mother and Father appeared at this hearing. [At the conclusion
      of the hearing, the trial court ordered] that Father’s visits were
      to remain supervised and he was referred to the CEU for an
      assessment and a drug screen. On March 21, 2016, the SCP
      objectives identified for Father were to submit to three random
      drug screens before the next court listing, to maintain the
      visitation schedule, and to make himself available to CUA. On
      October 20, 2016, CEU completed a [p]rogress [r]eport
      regarding Father indicating he did not report to CEU as
      [required]. DHS also learned that Father had pled guilty to drug
      related offenses on several occasions in the past five [] years.

      On or about February 7, 2017, DHS filed the underlying
      [p]etition to [t]erminate Father’s [p]arental [r]ights to the Child.
      On February 24, 2017, [the trial court terminated] Father’s
      parental rights to the Child pursuant to 23 Pa.C.S.A. § 2511[(a)
      (1), (2), (5), and (8) and (b)]. The [trial c]ourt [changed Child’s
      permanency goal] to adoption.         Thereafter, Father filed a
      [n]otice of [a]ppeal on March 10, 2017.1

Trial Court Opinion, 4/21/17, at 2-3 (internal citations omitted).

      Appellant presents two issues for our review:

      1. Did [DHS] sustain the burden that Father’s rights should be
         terminated when there was evidence that Father had
         completed and/or had been actively completing [his]
         permanency goals?

1
  Contemporaneously therewith, Father filed a concise statement of errors
complained of on appeal (“concise statement”). See Pa.R.A.P. 1925(a)(2)(i)
and (b). The trial court issued its 1925(a) opinion on April 21, 2017. Both
of Father’s issues were included in his concise statement.


                                     -2-
J-S53018-17


      2. Was there sufficient evidence presented to establish that it
         was in the best interest of the Child to terminate Father’s
         parental rights?

Father’s Brief at 4.

      Appellant’s two issues challenge the sufficiency of the evidence to

terminate his parental rights. It is well-settled that:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In Interest of H.K., 161 A.3d 331, 338 (Pa. Super. 2017) (internal

alteration and citation omitted). “The burden is upon the petitioner to prove

by clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid.” In re K.H.B., 107 A.3d 175, 178

(Pa. Super. 2014) (citation omitted).

      The    trial     court   terminated    Father’s   parental   rights     under

section 2511(a)(1),(2),(5) and (8), and (b). This Court may affirm the trial

court’s decision regarding the termination of parental rights with regard to

any one subsection of section 2511(a). See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).



                                       -3-
J-S53018-17


We focus our attention on section 2511(a)(8) along with section 2511(b).

Those statutory provisions provide that:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                   ***

     (8) The child has been removed from the care of the parent by
     the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.

                                   ***

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511.

     The focus in terminating parental rights under section 2511(a) is on

the parent, but, under section 2511(b), the focus is on the child.         In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). As

this Court explained:

     In order to terminate parental rights pursuant to [section]
     2511(a)(8), the following factors must be demonstrated: (1) The
     child has been removed from parental care for 12 months or


                                    -4-
J-S53018-17


      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275–1276 (Pa. Super. 2003).

“Section 2511(a)(8) sets a 12–month time frame for a parent to remedy the

conditions that led to the children’s removal by the court.” In re A.R., 837

A.2d 560, 564 (Pa. Super. 2003).       Once the 12–month period has been

established, the court must next determine whether the conditions that led

to the child’s removal continue to exist, despite the reasonable good faith

efforts of DHS supplied over a realistic time period. Id. Termination under

Section 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of DHS services. In re Adoption of T.B.B.,

835 A.2d 387, 396 (Pa. Super. 2003).

      The portion of Father’s brief addressing termination under section

2511(a)(8) consists of a single sentence, “The evidence established that

Father was close to achieving all of his goals [.]” Father’s Brief at 13. As

noted above, however, the trial court was not required to evaluate whether

Father was willing or able to remedy the conditions that originally caused the

placement. Id. Therefore, even if Father were close to achieving all of his

goals, that was immaterial when considering whether DHS proved that

termination was appropriate under section 2511(a)(8).         Accordingly, we




                                     -5-
J-S53018-17


conclude that the trial court did not err in concluding that termination was

appropriate under section 2511(a)(8).

      Having determined that section 2511(a)(8) was satisfied by clear and

convincing evidence, we turn next to whether section 2511(b) was satisfied

by clear and convincing evidence.

      If the grounds for termination under [section 2511(a)] are met,
      a court shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The
      emotional needs and welfare of the child have been properly
      interpreted to include intangibles such as love, comfort, security,
      and stability. [Our Supreme Court has] held that the
      determination of the child’s needs and welfare requires
      consideration of the emotional bonds between the parent and
      child. The utmost attention should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal quotation marks and

citations omitted).

      Since July 22, 2015, Child has been out of the care of her parents.

She has been in the care of her current guardian (“Paternal Aunt”) since

August of 2015. Paternal Aunt meets Child’s needs. Child attends daycare,

is medically up to date, and developmentally on target. Furthermore, Child

resides with her sibling while under the care of Paternal Aunt. It is a loving

and nurturing home, in which the children are thriving.

      The entirety of Father’s argument related to section 2511(b) discusses

the alleged bond between himself and Child. As this Court has explained, a

trial court,




                                     -6-
J-S53018-17


      is not required by statute or precedent to order a formal bonding
      evaluation by an expert. Indeed, in assessing the parental bond,
      the [trial] court is permitted to rely upon the observations and
      evaluations of social workers. Moreover, the mere existence of
      an emotional bond does not preclude the termination of parental
      rights. . .

      In addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.
      Additionally, this Court stated that the trial court should consider
      the importance of continuity of relationships and whether any
      existing parent-child bond can be severed without detrimental
      effects on the child.

In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012), overruled on other

grounds, In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (internal

alteration and citations omitted).

      Contrary to Father’s argument, the trial court found the CUA

representative’s testimony regarding the bond between Father and Child

credible.    See Trial Court Opinion, 4/21/17, at 6.           Father fails to

acknowledge, however, that the CUA representative also testified that the

bond was not meaningfully developed because of Father’s failure to appear

for visitations.   See N.T., 2/24/17, at 19.     Furthermore, the trial court

credited the CUA representative’s testimony that Father was not capable of

caring for Child and that termination of his parental rights was in the best

interest of Child. Accordingly, we conclude that the trial court did not err in

finding by clear and convincing evidence that termination of Father’s




                                     -7-
J-S53018-17


parental rights was in the best interest of Child. As such, the trial court did

not err in terminating Father’s parental rights.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2017




                                     -8-